Citation Nr: 0730623	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-23 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of low 
back injury with pain in the lower extremities.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for residuals of 
cervical spine injury. 

4. Entitlement to service connection for pneumothorax. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. In that rating decision, the RO denied entitlement 
to service connection for residuals of low back injury with 
pain in the lower extremities, residuals of cervical spine 
injury, hypertension, and pneumothorax. 

The issues of service connection for residuals of low back 
injury and cervical spine injury are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension did not first manifest during service or 
within a year of separating from service, and is not related 
to a disease or injury in service.

2.  The veteran does not have a disability characterized by 
residuals of pneumothorax.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  A pneumothorax disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes, but is not limited to: service 
medical records, service personnel records, VA and private 
medical records, and the veteran's lay statements in support 
of the claim. Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf. The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, on the claim. Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001). 

In order to establish service connection, three elements must 
be established.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 
(2007).  See also Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Hypertension
The veteran claims service connection for hypertension, which 
he relates to active service.  No vascular conditions were 
noted during his February 1975 enlistment examination, and 
the veteran denied high blood pressure on his personal report 
of medical history.  The veteran did not complain of or seek 
treatment for high blood pressure or hypertension during 
service.  The veteran denied high blood pressure on a January 
1976 dental health questionnaire.  His separation examination 
is not available.

Inpatient records dated in May 1994 reflect that the veteran 
did not provide a history of hypertension during his 
admission for surgery, and the records of the surgical 
procedure reflect no discussion of hypertension or 
medications to control hypertension.  Nursing admissions 
records reflect that the veteran stated that the only 
medication he took at home was Tylox, for pain.  A pre-
anesthesia questionnaire reflects that the veteran indicated 
he was not taking any medications.  These records establish 
that hypertension was not present in 1994, at a time when 
nearly 20 years had elapsed since the veteran's service 
separation.  A 1998 private emergency department record 
reflects that the veteran's blood pressure was rechecked 
because it was elevated.

A review of the veteran's VA medical records reflects a 
current diagnosis of hypertension.  However, despite evidence 
of a current disability, the veteran has not submitted 
evidence of service incurrence.  In this regard, service 
medical records do not demonstrate complaints of symptoms 
associated with high blood pressure or treatment for high 
blood pressure, a vascular disorder, or hypertension during 
active service.  The veteran was not diagnosed with 
hypertension during service.  Further, there is no evidence 
that hypertension was manifested within the year after 
separation from service; thus, service incurrence may not be 
presumed.  38 C.F.R. § 3.309(a).  Therefore, the criteria for 
a grant of service connection have not been met.

Pneumothorax (collapsed lung)
The first question for consideration in evaluating a service 
connection claim is whether the medical evidence demonstrates 
a current disability.  A review of the veteran's post-service 
medical records does not demonstrate evidence of a disability 
related to pneumothorax.  The veteran's VA treatment records 
consistently reflect even, unlabored respiration on 
examination of his chest and lungs.  Further, the veteran's 
chest is consistently clear to auscultation.  No chest wall 
defects are noted.  The VA and private clinical records 
associated with the claims file reflect reports of several 
radiologic examinations the chest.  While the reports of 
interpretations of these examination reveal nodular 
opacities, though to be old calcifications or granulomas, no 
diagnosis of a pneumothorax or residuals of a pneumothorax 
have been reported.  Although a VA "Problem List" notes 
asthma as an active condition, the veteran's medical records 
do not reflect treatment for current pneumothorax, recurrent 
pneumothorax, or a residual disability related to a history 
of pneumothorax. 

The veteran has indicated that the incurred a pneumothorax 
about two weeks following service.  No records for that time 
period have been located.  The Board assumes the credibility 
of the veteran's report for purposes of this adjudication.  
However, assuming that a pneumothorax occurred, there is no 
medical evidence reflecting a current diagnosis of a residual 
disability related to a pneumothorax.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The preponderance of the evidence is against the claims, so 
the "benefit of the doubt" rule does not apply.  The 
veteran's claims for service connection for hypertension, 
residuals of cervical spine injury, and pneumothorax must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to service-connection in correspondence 
dated September 2002 by informing him of the evidence he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf. 
Notice was provided prior to the initial March 2003 
adjudication of the veteran's claims for service connection. 
The veteran received notice regarding the criteria for 
increased disability ratings and assignment of effective 
dates of disability benefits in March 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service, private, and VA medical records, and his service 
administrative records.  The veteran was not afforded a VA 
examination and the Board finds that such an examination is 
not necessary. See 38 C.F.R. § 3.159(c) (4) (2006).With 
regard to the veteran's claim for service connection for 
hypertension, the evidence of record does not reflect 
evidence of an incident or injury in service. With regard to 
the veteran's claims for service connection for residuals of 
cervical spine disability and pneumothorax, the evidence of 
record does not support a diagnosis of current disability. 
The veteran has not indicated the existence of any other 
evidence that is relevant to this appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claims. 


ORDER

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for pneumothorax is denied. 


REMAND

The veteran contends that his current lumbar and cervical 
spine disability was incurred in service as a result of human 
acceleration tests performed at the Naval Aerospace Medical 
Research Laboratory (NAMRL).  Service personnel records 
indicate the veteran was assigned to NAMRL from June 25, 1975 
to February 18, 1976.  Of record is a February 2005 statement 
from Dr. D. J. T. which indicates the veteran participated in 
impact acceleration research in 1975.  Dr. D. J. T. stated 
the veteran's research medical records are currently in the 
custody of NAMRL.

A March 2006 RO report of contact indicates the veteran was 
informed that his NAMRL records were moved to a new facility 
due to Hurricanes Dennis and Katrina.  The veteran reported 
that he was informed his request for records would require 
another year to be processed.  The Board notes that although 
the RO requested the veteran's NAMRL research medical 
records, they have yet to be associated with the claim 
folder.

In addition, the veteran's available service medical records 
indicate the veteran sought treatment for a sore back in July 
1975.  The veteran reported experiencing back pain for three 
weeks, with exacerbation the preceding night.  On 
examination, his pain was located in the mid-lumbar area 
without radiation.  Minimal discomfort was noted with 
straight leg raising.  The veteran's physician noted that the 
veteran had made only one "3 G orientation run."  He 
concluded the veteran's back problem was related to physical 
activity and not to impact experiments. 

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  To that end, the 
research medical records associated with the veteran's 
participation in NAMRL studies should be obtained.  Further, 
VA has a duty to assist the veteran in the development of his 
claim by providing him with an opinion to determine whether a 
medical nexus exists between the lumbar spine pain noted in 
service and his current lumbar spine disability.  

The Board also notes that May 1994 private medical records 
from Fort Walton Beach Medical Center refer to a November 
1989 lumbar surgery.  The Board is unable to find records 
from 1989.  The veteran should be asked to identify the 
providers who treated his for a back or spine disorder prior 
to 1989, and to identify the facility at which the 1989 
surgical procedure was performed.

Accordingly, the issue of service connection for residuals of 
low back injury with pain in the lower extremities is 
REMANDED for the following action:

1.  The RO should contact the head of 
the Naval Aerospace Medical Research 
Laboratory (NAMRL) and attempt to 
secure any available records pertinent 
to the veteran's participation in 
impact acceleration exercises from June 
25, 1975 to February 18, 1976. The 
veteran's research subject number is 
H00058. 

2.  The veteran should be asked to 
identify the providers who treated his 
for a back or spine disorder prior to 
1989, and to identify the facility at 
which the 1989 surgical procedure was 
performed

3.  Thereafter, the veteran is to be 
provided a VA examination to determine 
the etiology of his current cervical 
and lumbar spine disorders.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examination 
should include any tests or studies 
deemed necessary for an accurate 
assessment.   The examiner should 
assign a diagnosis for each current 
disorder of the veteran's low back or 
cervical spine.  The examiner should 
provide the following opinions:

i) Is it as least as likely as not 
(that is, probability of 50 percent or 
better) that the veteran has a current 
lumbar disability which is 
etiologically related to service; to 
include impact acceleration studies 
performed at NAMRL.  

ii) Is it as least as likely as not 
(that is, probability of 50 percent or 
better) that the veteran has a current 
lumbar spine disability which is 
etiologically related to service, to 
include the lumbar spine pain noted in 
July 1975 and impact acceleration 
studies performed at NAMRL.  

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought remains denied, the 
claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


